Citation Nr: 1107831	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-18 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial compensable rating for left knee 
patella tendonitis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from January 1984 to August 
1991, from October 2001 to May 2002, and from October 2003 to 
August 2007.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2008, a statement of the case 
was issued in April 2009, and a substantive appeal was received 
in May 2009.  The Veteran testified at a Board video conference 
hearing in May 2010.  

After the Board hearing, the Veteran submitted additional medical 
evidence along with a waiver of RO consideration.  However, as 
this case must be returned for further development, the RO will 
have the opportunity to review such evidence.    

The Board directs the RO's attention to the fact that the Veteran 
has a new address of record and in the future, the RO should 
ensure that all further correspondence is sent to the Veteran's 
current address.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking an initial compensable rating for his 
service-connected left knee patella tendonitis.  Importantly, in 
his substantive appeal and hearing testimony, the Veteran 
indicated that he had received treatment for his left knee 
disability at the Loma Linda, California VA Medical Center 
(VAMC).  He also indicated at the Board hearing that he had 
started receiving treatment at the VAMC in Las Vegas, Nevada.  
While some of the Las Vegas VAMC records have been submitted by 
the Veteran, it does not appear that all of the records have been 
included in the claims file.  Moreover, the claims file does not 
include any treatment records from the Loma Linda VAMC.  As VA 
medical records are constructively of record and must be 
obtained, the RO should obtain all VA treatment records from the 
Loma Linda VAMC and Las Vegas VAMC.  See 38 C.F.R. § 3.159; Bell 
v. Derwinski, 2 Vet. App. 611 (1992).   

Further, the Veteran was afforded a VA orthopedic examination in 
April 2008.  The examiner found that the Veteran's left knee 
range of motion was not additionally limited by pain, weakness, 
fatigability, lack of endurance or repetitive use during flare-
ups.  He also found that his knee was stable.  Importantly, no x-
rays of the knee were taken at that time.  However, in his notice 
of disagreement and substantive appeal, the Veteran asserted that 
his knee was limited by pain, weakness, fatigue and lack of 
endurance.  He also indicated that his knee was unstable.  
Moreover, an April 2010 MRI showed that the Veteran had cystic 
lesions of the left knee, which were not addressed at the VA 
examination.  Further, a June 2010 treatment record showed that 
the Lachman's test yielded more laxity.  At the Board hearing, 
the Veteran's representative requested a new VA examination to 
assess the current severity of the Veteran's left knee 
disability.  While a new examination is not required simply 
because of the time which has passed since the last examination, 
VA's General Counsel has indicated that a new examination is 
appropriate when there is evidence of an increase in severity 
since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, the 
Board finds that a new VA examination is necessary to determine 
the current extent of the Veteran's left knee disability. 

Accordingly, the case is REMANDED for the following actions:

1.   Appropriate action should be taken to 
obtain copies of all VA treatment records 
the Loma Linda VAMC and Las Vegas VAMC. 

2.  Thereafter, the Veteran should be 
scheduled for an examination to determine 
the current severity of his left knee 
disability.  The claims folder should be 
made available to the examiner for review.  
The examiner should conduct range of motion 
testing and, to the extent possible, should 
indicate (in degrees) the point at which 
pain is elicited on range of motion 
testing.  The examiner should also offer an 
opinion as to the extent, if any, of 
additional functional loss due to 
incoordination, weakness and fatigue, 
including during flare-ups.  If there is 
evidence of recurrent subluxation or 
lateral instability, the examiner should 
report whether it is slight, moderate or 
severe. 

3.  Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


